DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on May 19, 2021.

Specification
The disclosure is objected to because of the following informalities:	[0043] discloses “thickness t4 or t3” that is not shown in FIG. 3C. It is not clear how “t4/t3” relates to the previously disclosed “t1/t2”. Appropriate correction is required.

Drawings
The drawings were received on May 19, 2021.  These drawings are acceptable.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 4, 8-11, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0176397 A1 to Liu et al. (“Liu”).												As to claim 1, Liu discloses a semiconductor device package, comprising: a semiconductor device (50A, 50B) in an encapsulating layer (120); an electrical conductor (138) for electrical connection of the semiconductor device (50A, 50B) to an external device (¶ 0073); at least a redistribution structure (122) for electrical connection between the semiconductor device (50A, 50B) and the electrical conductor (138), the redistribution structure (122) including: dielectric layers (124, 128, 132, 136) stacked on each other in a direction extending between the encapsulating layer (120) and the electrical conductor (138), wherein at least one (136) of the dielectric layers (124, 128, 132, 136) disposed adjacent to the electrical conductor (138) has a thickness (D1, T1) greater than a thickness (¶ 0043) of at least one (132) of the dielectric layers (124, 128, 132, 136) disposed adjacent to the encapsulating layer (120); and an underfill layer (308) disposed between the external device (¶ 0073) and the dielectric layers (124, 128, 132, 136) disposed adjacent to the electrical conductor (138) (See Fig. 1, Fig. 5, Fig. 8, Fig. 9, Fig. 12, Fig. 13, Fig. 15, Fig. 17, Fig. 18, Fig. 22, Fig. 23, ¶ 0011, ¶ 0012, ¶ 0013, ¶ 0017, ¶ 0028, ¶ 0030, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0039, ¶ 0040, ¶ 0043, ¶ 0044, ¶ 0046, ¶ 0051, ¶ 0053, ¶ 0054, ¶ 0072, ¶ 0073, ¶ 0076).			As to claim 2, Liu further discloses wherein the dielectric layer (136) most adjacent to the electrical conductor (138) has a thickness (D1, T1) greater than a As to claim 4, Liu further discloses wherein the dielectric layer (136) most adjacent to the electrical conductor (138) includes a first pattern (FIG. 17) under the electrical conductor (138), and wherein the redistribution structure (122) includes circuit layers (126, 130, 134) each corresponding to a respective one of the dielectric layers (124, 128, 132, 136) (See Fig. 15, Fig. 17, ¶ 0039, ¶ 0051, ¶ 0053).					As to claim 8, Liu discloses further comprising: a conductive region (142), disposed in the dielectric layer (136) most adjacent to the electrical conductor (138) according to the first pattern (FIG. 17), the conductive region (142) electrically connecting the circuit layer (134) corresponding to the dielectric layer (136) most adjacent to the electrical conductor (138) and the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138); and a first dielectric region (between W1), disposed in the dielectric layer (136) most adjacent to the electrical conductor (138) under the electrical conductor (138) according to the first pattern (FIG. 17), and surrounded by the conductive region (142) (See Fig. 15, Fig. 17, ¶ 0044, ¶ 0051) (Notes: the limitation “region” is defined as an extensive, continuous part of a surface, space, or body by DICTIONARY.COM. Further, it is noted that multiple via portions 138A can be formed such that 4 via portions 138A (conductive regions) formed in a square to surround the first dielectric region in the middle may help equally buffer mechanical stresses exerted as taught in ¶ 0051).					As to claim 9, Liu further discloses wherein the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138) any of various level surfaces or flat-topped structures, such as a launch pad and the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).				As to claim 10, Liu further discloses wherein the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138) includes a second pattern under the electrical conductor (138), further comprising: a second dielectric region (within via of 130), disposed in the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138) according to the second pattern, the second dielectric region (within via of 130) connecting the first dielectric region (between W1) and the dielectric layer (132) second most adjacent to the electrical conductor (138) (See Fig. 15, ¶ 0036) (Notes: the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM).										As to claim 11, Liu further discloses wherein the first dielectric region (between W1) is larger than the second dielectric region (within via of 130) in area (See Fig. 15, ¶ 0046) (Notes: the first dielectric region has a cross-sectional larger area, where T1 is greater than T3 by about 3.5 to about 10).							As to claim 21, Liu further discloses wherein the redistribution structure (122) further includes circuit layers (126, 130, 134) corresponding to the dielectric layers (124, 128, 132, 136), the dielectric layer (136) most adjacent to the electrical conductor (138) As to claim 22, Liu further discloses wherein the underfill layer (308) contacts the electrical conductor (138) and the dielectric layer (136) most adjacent to the electrical conductor (138) (See Fig. 15, Fig. 23, ¶ 0076).						As to claim 23, Liu further discloses wherein the external device (¶ 0073) is a substrate (302) (See Fig. 23, ¶ 0073).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0176397 A1 to Liu et al. (“Liu”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0042797 A1 to Park et al. (“Park”). The teaching of Liu has been discussed above.												As to claim 24, although Liu discloses an interface between the underfill layer (308) and the dielectric layer (136) most adjacent to the electrical conductor (138) (See Fig. 15, Fig. 23), Liu does not further disclose wherein the interface is a non-flat surface.		However, Park does disclose where the interface is a non-flat surface (See Fig. 2, ¶ 0078, ¶ 0079, ¶ 0080, ¶ 0084, ¶ 0085).								In view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu to have wherein the interface is a non-flat surface because the wettability and flowability of the underfill layer may be controlled to prevent the underfill layer from flowing into an unwanted region (See ¶ 0084).
Claims 12, 14, 16-18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0176397 A1 to Liu et al. (“Liu”) in view of U.S. Patent Application Publication No. 2011/0042797 A1 to Park et al. (“Park”).											As to claim 12, although Liu discloses a semiconductor device package, comprising: a semiconductor device (50A, 50B) in an encapsulating layer (120); an electrical conductor (138) for electrical connection of the semiconductor device (50A, 50B) to an external device (¶ 0073); at least a redistribution structure (122) for electrical 1) for electrical connection to the electrical conductor (138), and includes a conductive portion (in contact with 134) connected to the pad region (under W1) and extending therefrom; at least one conductive region (142), disposed in the dielectric layer (136) most adjacent to the electrical conductor (138) according to the first pattern (FIG. 17), the at least one conductive region (142) electrically connecting the circuit layer (134) corresponding to the dielectric layer (136) most adjacent to the electrical conductor (138) and the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138); and an underfill layer (308) disposed between the external device (¶ 0073) and the dielectric layers (124, 128, 132, 136) disposed adjacent to the electrical conductor (138), wherein the underfill layer (308) contacts the dielectric layer (136) most adjacent to the electrical conductor (138), and an interface between the underfill layer (308) and the dielectric layer (136) most adjacent to the electrical conductor (138) (See Fig. 1, Fig. 5, Fig. 8, Fig. 9, Fig. 12, Fig. 13, Fig. 15, Fig. 17, Fig. 18, Fig. 22, Fig. 23, ¶ 0011, ¶ 0012, ¶ 0013, ¶ 0017, ¶ 0028, ¶ 0030, ¶ 0032, ¶ 0033, ¶ any of various level surfaces or flat-topped structures, such as a launch pad, the limitation “region” is defined as an extensive, continuous part of a surface, space, or body, the limitation “portion” is defined as a part of any whole, either separated from or integrated with it, and the limitation “connect” is defined as to join, link, or fasten together; unite or bind by DICTIONARY.COM), Liu does not further disclose wherein the interface is a non-flat surface.												However, Park does disclose where the interface is a non-flat surface (See Fig. 2, ¶ 0078, ¶ 0079, ¶ 0080, ¶ 0084, ¶ 0085).								In view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Liu to have wherein the interface is a non-flat surface because the wettability and flowability of the underfill layer may be controlled to prevent the underfill layer from flowing into an unwanted region (See ¶ 0084).					As to claim 14, Liu further discloses wherein the dielectric layer (136) most adjacent to the electrical conductor (138) has a thickness (D1, T1) greater than a thickness (¶ 0043) of the dielectric layer (132) second most adjacent to the electrical conductor (138) (See Fig. 15, ¶ 0039, ¶ 0043, ¶ 0046).						As to claim 16, Liu discloses further comprising: a first dielectric region (between W1), disposed in the dielectric layer (136) most adjacent to the electrical conductor (138) under the electrical conductor (138) according to the first pattern (FIG. 17), and surrounded by the at least one conductive region (142) (See Fig. 15, Fig. 17, ¶ 0044, ¶ As to claim 17, Liu further discloses wherein the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138) includes a second pattern under the electrical conductor (138), further comprising: a second dielectric region (within via of 130), disposed in the circuit layer (130) corresponding to the dielectric layer (132) second most adjacent to the electrical conductor (138) according to the second pattern, the second dielectric region (within via of 130) connecting the first dielectric region (between W1) and the dielectric layer (132) second most adjacent to the electrical conductor (138) (See Fig. 15, ¶ 0036).			As to claim 18, Liu further discloses wherein the first dielectric region (between W1) is larger than the second dielectric region (within via of 130) in area (See Fig. 15, ¶ 0046) (Notes: the first dielectric region has a cross-sectional larger area, where T1 is greater than T3 by about 3.5 to about 10).							As to claim 25, Liu further discloses wherein the dielectric layer (136) most adjacent to the electrical conductor (138) contacts the circuit layer (134) most adjacent to the electrical conductor (138), and the circuit layer (134) most adjacent to the electrical conductor (138) contacts the electrical conductor (138) (See Fig. 15).			As to claim 26, Liu further discloses wherein the underfill layer (308) contacts the electrical conductor (138) (See Fig. 15, Fig. 23, ¶ 0076).					

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.	
	
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Shimizu et al. (US 2002/0043723 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.								
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815